DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,063,685 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the parent patent noted above.  As indicated by bold text in the table below, the limitations of the instant application are met by the claims of parent patent.




Claims of U.S. Patent No. 11,063,685 B2
Claims of Instant Application 17/353,201
1. An optical communication module link extender (OCML) comprising: a dense wave division multiplexer (DWDM) at a headend that is configured to receive one or more first optical data signals from a network, and combine the one or more first optical data signals into a second optical data signal; a first Wave Division Multiplexer (WDM)                  
                at the headend that is configured to receive the second optical data signal and output a third optical data signal; a second WDM                                  at the headend that is configured to receive the third optical data signal and output a fourth optical data signal; a variable optical attenuator (VOA) communicatively coupled to the second WDM, wherein the VOA is configured to receive the fourth optical data signal, adjust a power of the fourth optical data signal to a first level, and output a fifth optical data signal; and a third WDM                                 
                 at the headend that is configured to receive the fifth optical data signal and output a sixth optical data signal.
1. An optical communication module link extender (OCML) comprising: a dense wave division multiplexer (DWDM) at a headend that is configured to receive a                      first optical data signal from a network and                                 
                             output  a second optical data signal; a first wave division multiplexer (WDM) or a first circulator at the headend that is configured to receive the second optical data signal and output a third optical data signal; a second WDM or a second circulator at the headend that is configured to receive the third optical data signal and outputs a fourth optical data signal; a variable optical attenuator (VOA)                                                               
                                        that is configured to receive the fourth optical data signal,                                         
                                                                         
       and output a fifth optical data signal; and a third WDM or a third circulator at the headend that is configured to receive the fifth optical data signal and output a sixth optical data signal.
2. The optical communication module link extender of claim 1, further comprising an optical switch, wherein the optical switch is configured to receive the sixth optical data signal and output the sixth optical data signal on a first fiber or a second fiber.
2. The optical communication module link extender of claim 1, further comprising an optical switch, wherein the optical switch is configured to receive the sixth optical data signal and output a seventh optical data signal on a first fiber or a secondary fiber.
6. A method for multiplexing one or more optical data signals, the method comprising: receiving, by a dense wave division multiplexer (DWDM) at a headend, one or more first optical data signals from a network; combining, by the DWDM, the one or more first optical data signals into a second optical data signal; receiving, by a first wave division multiplexing (WDM) at the headend, the second optical data signal; outputting, by the first WDM, a third optical data signal to a second WDM at the headend; receiving, by the second WDM,                         the third optical data signal; outputting, by the second WDM, a fourth optical data signal; receiving, by a variable optical attenuator (VOA) communicatively coupled to the second WDM, the fourth optical data signal; adjusting a power of the fourth optical data signal to a first level; outputting              
                  a fifth optical data signal at the first level to a third WDM at the headend; receiving, by the third WDM, the fifth optical data signal; and outputting, by the third WDM, a sixth optical data signal.
11. A method for multiplexing one or more optical data signals, the method comprising: receiving, by a dense wave division multiplexer (DWDM) at a headend, a                           first optical data signal from a network; outputting, by the DWDM,                 
                                                                             
       a second optical data signal; receiving, by a first wave division multiplexing (WDM) at the headend, the second optical data signal; outputting, by the first WDM, a third optical data signal to a second WDM;               
                         receiving, by the second WDM at the headend, the third optical data signal; outputting, by the second WDM, a fourth optical data signal; receiving, by a variable optical attenuator (VOA),                         
                                                              
           the fourth optical data signal;        
                                                                 
                                          outputting, by the VOA, a fifth optical data signal 
                          to a third WDM at the headend; receiving, by the third WDM, the fifth optical data signal; and outputting, by the third WDM, a sixth optical data signal.
7. The method of claim 6, further comprising: receiving, by an optical switch, a sixth optical data signal; and outputting the sixth optical data signal to a first fiber or a second   fiber.
13. The method of claim 11, further comprising: receiving, by an optical switch, the sixth optical data signal; and outputting a seventh            signal on a primary fiber or a secondary fiber.
11. A system comprising: a dense wave division multiplexer (DWDM) at a headend that is configured to receive one or more first optical data signals from a network, and combine the one or more first optical data signals into a second optical data signal; a first Wave Division Multiplexer (WDM)                               at the headend that is configured to receive the second optical data signal and output a third optical data signal; a second WDM                                  
                            at the headend that is configured to receive the third optical data signal and output a fourth optical data signal; a variable optical attenuator (VOA) communicatively coupled to the second WDM, wherein the VOA is configured to receive the fourth optical data signal, adjust a power of the fourth optical data signal to a first level, and output a fifth optical data signal; and a third WDM                               at the headend that is configured to receive the fifth optical data signal and output a sixth optical data signal.
19. A system comprising: a dense wave division multiplexer (DWDM) at a headend that is configured to receive a                  first optical data signal from a network and output                    
                                                                       
       a second optical data signal; a first wave division multiplexer (WDM) or a first circulator at the headend that is configured to receive the second optical data signal and output a third optical data signal; a second WDM or a second circulator at the headend that is configured to receive the third optical data signal and outputs a fourth optical data signal; a variable optical attenuator (VOA)
 
                            that is configured to receive the fourth optical data signal,                               
                                                 and output a fifth optical data signal; and a third WDM or a third circulator at the headend that is configured to receive the fifth optical data signal and output a sixth optical data signal.


As indicated by the table above, at least the independent claims of the instant application are anticipated by the independent claims of the patented parent application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026. The examiner can normally be reached Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AGUSTIN BELLO/          Primary Examiner, Art Unit 2637